Citation Nr: 9907279	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-00 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left ear 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a left ear condition.  
A notice of disagreement was received in May 1996, and a 
statement of the case was issued that same month.  The 
veteran was afforded a personal hearing in July 1996, in 
which he asserted that new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for a left ear condition.  As the veteran 
addressed the issue that he appealed during his hearing at 
the RO in July 1996, and there is a transcript of his 
testimony on file, the hearing transcript is a timely 
Substantive Appeal.  See 38 C.F.R. § 20.202 (1998); see also 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks 
(i.e., hearing testimony) are transcribed, a statement 
becomes written).


FINDINGS OF FACT

1.  An October 1970 rating decision denied a claim by the 
veteran for entitlement to service connection for left ear 
disability; the veteran was notified of that determination, 
but he did not initiate and complete an appeal.  

2.  Evidence received since the October 1970 rating decision 
does not bear directly and substantially upon the underlying 
question of whether left ear condition was aggravated during 
the veteran's period of active military service and is not by 
itself, or in connection with the evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.



CONCLUSIONS OF LAW

1.  The October 1970 rating decision which denied entitlement 
to service connection for left ear disability is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the October 1970 rating decision 
which denied entitlement to service connection for left ear 
disability is not new and material, and the veteran's claim 
for that benefit has not been reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for disability 
which was incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for a left ear condition was denied in an October 1970 rating 
decision.  The veteran was notified of that decision and did 
not initiate and complete a timely appeal.  That decision, 
therefore, is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302, 20.1103.  However, a claim which is final may be 
reopened through the submission of new and material evidence.  
See 38 U.S.C.A. § 5108.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a).  Secondly, if 
new and material evidence has been presented, then immediately 
upon reopening the veteran's claim, the VA must determine 
whether the claim is well-grounded under 38 U.S.C.A. 
§ 5107(a).  In making this determination, all of the evidence 
of record is to be considered and presumed to be credible.  
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  Third, if 
the claim is found to be well grounded, then the merits of the 
claim may be evaluated after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  

Evidence received since the October 1970 rating decision 
includes various VA medical records, private medical records, 
statements from the veteran's mother and brother, and the 
veteran's own statements and testimony offered at a July 1996 
RO hearing.  After reviewing the newly received items of 
evidence, the Board must conclude that none of that evidence 
is new and material. 

The basis of the October 1970 rating decision was that the 
veteran's preexisting left ear disorder was not aggravated 
during his short period of military service.  However, the VA 
and private medical records deal with periods after the 
veteran's military service and do not document any increase 
in the underlying severity of the veteran's left ear problem 
during service.  In fact, the 1973 private medical record 
actually documents treatment for an ulcer problem, not for a 
left ear problem.  Moreover, general examination of the 
veteran's body systems at that time shows that the ears were 
described as "external canals clear, tympanic membranes 
normal."  At any rate, this item of evidence not only does 
not document left ear complaints or treatment, it is dated 
three years after the veteran's discharge from service and is 
therefore of virtually no use in ascertaining whether there 
was any aggravation of the veteran's left ear condition 
during service.  Another private medical record does document 
treatment for acute labyrinthitis, but it is dated in the 
1980's, many years after service.  VA medical records do not 
document treatment for left ear complaints in the years 
immediately after service, and the veteran at his RO hearing 
did not report any post-service treatment for left ear 
problems until 1984 at a private hospital. 

The veteran's brother has indicated in a statement that he 
remembers taking the veteran to a hospital in 1973 for ear 
problems, but treatment three years after service does not 
bear directly and substantially on the veteran's condition 
during service.  While the veteran's mother states that the 
veteran had an ear problem when he was 11 years old and that 
it was "reaggravated" when he entered the service, this 
statement as it pertains to left ear problems during service 
is cumulative since service medical records clearly show left 
ear problems and treatment in service.  As it may pertain to 
an actual increase in severity of the underlying condition 
during service, it is not a medical opinion and is therefore 
not competent for that purpose.  

In sum, the evidence made of record since October 1970 cannot 
be considered new and material evidence, and the veteran's 
claim has not been reopened.  The Board emphasizes to the 
veteran and to his representative that the underlying 
question with regard to the veteran's claim is whether there 
was aggravation during service.  In that regard, the United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened. Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991).  Therefore, what is 
needed is competent evidence suggesting an increase in the 
underlying severity of the veteran's left ear disorder during 
service.  The Board believes this discussion is sufficient to 
inform the veteran of what is necessary to reopen his claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

- 6 -


- 1 -


